Citation Nr: 0008222	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for a skin 
condition.  The veteran has perfected an appeal of that 
decision.


FINDINGS OF FACT

The veteran has submitted competent evidence of a current 
skin disease that may be related to service.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for a skin condition.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show no treatment for, or any 
diagnosis of, a skin condition.  Service records do not show 
that the veteran served in Vietnam.  The records indicate 
that the veteran could have served in the Philippines for 
four days in March and April of 1962 and that the veteran's 
primary duty was that of cook during that time.

January 1997 private treatment records indicate that the 
veteran complained of an itchy rash on both legs that spread 
from his feet to his thighs.  Erythematous, scaly patches 
with some circular areas and some areas that are excoriated 
were noted.  Neurodermatitis was assessed.

During a February 1997 private examination, mildly reddened 
scaliness to the anterior/posterior aspect of both legs, with 
extension to the thigh area was noted.  The feet were not 
reportedly affected.  Neurodermatitis was again assessed.  

A foot fungal infection was reported during a May 1997 
private examination.  The veteran's feet were noted to be 
swollen, red, warm, peeling with cracks in a later May 1997 
examination.  A skin infection of the foot was observed.

Swelling and mild itching of the feet was noted during a 
later May 1997 private examination.  Extremities with 2+ 
pitting edema to a level just above the ankles was noted.  
The skin was reddened but was reportedly less scaly than 
during the previous examination.  Chronic fungal infection of 
the skin over the feet, with redness exacerbated by dependent 
edema, was assessed.  

During a June 1997 private treatment examination, probable 
chronic fungal infection of the skin over the feet was 
assessed.  Improvement with Lamisil and "TED" hose was 
noted.  The veteran reported that his foot condition began 
during his military duty in Vietnam, and had been bothering 
him since that time.  Chronic tinea pedis was assessed and 
redness exacerbated by edema was noted.

June 1997 private treatment records indicate that the veteran 
complained of chronic fungal infection of the feet.  He 
reported that he was using Mediplast dressings, Lamisil cream 
and "TEDD" hose.  He indicated that he had developed 
reddened scaliness of his feet during military duty in 
Vietnam and that it had been troubling him since that time.  
Bilateral dependent edema of the lower extremities was 
assessed.  The examiner noted in an accompanying letter that 
the she believed "the skin problems that [the veteran] has 
been suffering from on his feet are related to tinea pedis 
(jungle rot).  This appears to be related to his military 
duty in Vietnam, and has been a chronic problem for him 
since."

In an August 1997 VA examination, the veteran indicated that 
he had suffered from a foot rash that had worsened in the 3 
to 4 months prior to examination.  He complained of increased 
swelling, pain, redness and weeping of blood-tinged fluid.  
Erythma was noted to the upper 2/3 of the right leg.  Cracked 
skin with drainage and a cracked keratotic region were 
indicated.  A small 1x2 area of the skin was noted to be 
broken down with yellow drainage.  The left foot was 
erythematous.  Slight cracking of keratotic skin especially 
at the heel and medial malleolus was observed.  Bilateral 
venous stasis changes and medial right foot infected 
ulceration was assessed.  Later in August 1997, VA outpatient 
treatment records indicate that the veteran complained of 
bilateral jungle fungus.  Foot scaling and cracking was 
noted.  The veteran was treated with creams, gauze wrap and 
whirlpool sessions.

At various times in September 1997, the veteran complained of 
itchy feet, soreness at the bottom of the feet, and ankle.  
Cracks were noted on the plantar surface of the heel of the 
left foot.  Tenderness to the plantar surface of the 1st 
metatarsal of the right foot.  A decrease in necrotic tissue 
was observed.  He continued to be treated with creams, gauze 
and whirlpool sessions.

During a September 1997 VA examination, the veteran 
complained of a rash on his hands and arms.  He reported that 
he was in the Philippines in 1962 training with the Third 
Recon Battalion and noticed an intermittent rash on his feet.  
He reported that he continued to have problems with his feet 
after service and noticed a more significant flare in 1986.  
He reportedly controlled the flare up with Tinactin.  He 
indicated that the most recent flare was in December 1996 
when both feet began to itch.  He was reportedly treated with 
creams.  Moderate eczematous changes on the medial aspects of 
both feet were observed.  No deep fissuring was noted.  Mild 
nail thickening was observed but there was no thickened 
onychomycosis.  Partially treated fungal infection was 
assessed.  With respect to the report of a rash on the 
veteran's arms, moderate sun damage of the arms attributable 
to chronic photodermatitis with actinic changes was assessed.  
It was noted that the veteran's arm condition was consistent 
with his age and skin tones.

October 1997 VA treatment records indicate that the veteran's 
right foot became more red and edematous.  His topical 
treatments and whirlpool sessions continued.
In the veteran's October 1997 statement, he indicated that 
his skin condition began during his service in the 
Philippines.

In his substantive appeal dated in December 1997, the veteran 
indicated that he was serving in the Southeast Asia Theater 
of Operations while in the Philippines when he developed 
jungle rot of the feet.  He noted that the condition was not 
severe and did not require treatment at that time.  He 
indicated that the condition became increasingly severe after 
service and required periodic treatment.  

A private treatment memo received in December 1997 shows that 
the veteran was seen with a complaint of red scaly feet for 
the past 30 years.  Examination revealed thick keratotic 
plaques and scaling on both feet extending to the mid calf.  
His toenails were noted to be thick and onychomycotic.  A 
dermatophyte infection was found.  Lamisil cream was 
prescribed for the inflammation.  Marginalia noted that the 
veteran's condition "may be related" to his service in 
South East Asia.  It was noted that his foot condition could 
remain quiet for many years and then flare up later.

The veteran was afforded a VA regional office hearing before 
a hearing officer in December 1997.  The veteran testified 
that he served in the Philippines and Okinawa.  He asserted 
that because he served aboard ship in the South China Sea, he 
should be considered a Vietnam veteran, but that he first 
observed his foot condition in the Philippine jungle.  He 
reported that his foot condition was itchy, and then went 
away.  He testified that he did not seek treatment during 
service.  He related that over the past 10 years his foot 
condition had worsened and his legs became swollen and his 
feet would split and bleed.  He reported that he had sought 
treatment in VA and private hospitals.  He also testified 
that he sought private treatment in the 1970s and 1980s in 
addition to his recent treatment.  He reported that he could 
not wear shoes and required physical therapy.  He noted that 
he used creams to treat his feet and these seemed to be 
helping.  He testified that he was ashore while serving in 
the Philippines but that he remained on board ship while in 
Vietnam in 1962.  He testified that he was released from 
service in 1965 and first sought treatment for his condition 
in the late 1970s.  He noted that the condition would appear 
regularly, lasting for two or more weeks and then 
disappearing.  


Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd' per 
curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is generally required to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn, 12 Vet. App. at 296.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.


Analysis

The medical evidence from VA and private physicians show that 
the veteran has a current skin condition of the feet and 
legs.  The Board finds that the first Caluza element has been 
satisfied because there is a current medical diagnosis of 
disability.  Caluza, 7 Vet. App. at 506.

The veteran testified that he developed a skin condition of 
the feet in service in the Philippines in 1962.  Service 
medical records do not indicate that the veteran was treated 
for or diagnosed with a skin condition in service.  Although 
the veteran reported that he began receiving post service 
treatment for his skin condition in the 1970s and 1980s, the 
records obtained by the RO from the claimed treatment 
facilities include only a report dated in 1984 that the 
veteran suffered from a chronic rash.  Nonetheless, the 
veteran is competent to report that he observed a skin rash 
in service and since.  Savage, 10 Vet. App. at 496.  
Therefore, the Board finds that the second Caluza element, 
inservice disease or injury, has been satisfied.  Caluza, 7 
Vet. App. at 506.

A private physician has commented that the veteran's current 
skin condition may be related to service in South East Asia.  
The Court has previously held that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to well ground a claim. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a nexus.  Cf. Watai v. 
Brown, 9 Vet. App. 441 (1996).  An etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997) (applying the Tirpak and Watai 
analysis to a determination as to whether evidence was new 
and material).

The Board finds that the language used by the private 
examiner is cautious but can be read as providing sufficient 
specificity to link the current skin disease to service.  
Accordingly, the Board finds that the physician's statements 
provide the necessary nexus opinion to render the veteran's 
claim well grounded.

ORDER

The veteran's claim of entitlement to service connection for 
a skin condition is well grounded.


REMAND

A portion of VA's duty to assist veterans with the 
development of their well-grounded claims, extends to 
affording examinations in order to obtain medical opinions as 
to the etiology of the claimed disability.  Pond v West, 12 
Vet. App. 341, 346 (1999); Henderson v. West, 12 Vet. App. 
11, 19 (1998).  The veteran has not yet been afforded such an 
examination.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:


1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received for the 
conditions at issue in this appeal.  The 
RO should then take all necessary steps 
to obtain any of those records not part 
of the claims folder, and associate them 
with the that folder. 

2.  The RO should seek to obtain the 
veteran's service personnel records.

3.  The veteran should then be afforded 
an appropriate examination, in order to 
determine the nature and etiology of any 
current skin disease.  All indicated 
diagnostic studies and specialized 
examinations should be performed.  In 
order to evaluate the disability in the 
context of its history, the examiners 
should review the veteran's claims folder 
prior to the examinations.  The examiners 
should express an opinion as to whether 
it is at least as likely as not that any 
current skin disease is related to the 
veteran's service, particularly his 
service in tropical climates.

After ensuring that all requested 
development has been fully completed, the 
RO should readjudicate the veteran's 
claim.  If any benefit sought remains 
denied, he and his representative should 
be furnished with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to adjudicate his 
claim, and that a failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

